Appellant was convicted in the Criminal District Court of Harris County of the offense of assault with intent to murder, and his punishment fixed at confinement in the penitentiary for two years.
There is no bill of exceptions to anything occurring during the trial, in the record. Appellant's motion for new trial raises only the question of the sufficiency of the evidence to support the verdict.
From the statement of facts it appears that appellant was a passenger on a street car in the City of Houston on the occasion in question, same being a dark and rainy night. As said car was turning a curve, the trolley jumped the wire and appellant was requested, or *Page 206 
as he states commanded, to put the trolley back on the wire. Growing out of what was said at that time there later came up an altercation in which the three men operating the car agreed that appellant was the aggressor. A number of shots were fired from a pistol, said three witnesses for the State testifying that appellant begun the difficulty and used a large pistol. For the appellant a number of witnesses were introduced and testified that during the difficulty he used no pistol. These conflicts in the evidence were matters for the trial jury, and they seem to have settled them against the appellant. We are unable to say that the judgment is so manifestly against the weight of the testimony as to show prejudice, or to come to the conclusion that the verdict is not supported by the testimony. So concluding, and there being no other error complained of, the judgment will be affirmed.
Affirmed.